Case 1:21-mc-00156-LEK-WRP Document 1-2 Filed 04/13/21 Page 1 of 2                PageID #: 8




  No.   IP address        Port Number   Hit Date (UTC)   Movie Title         Owner

  1                       53221         2020-02-21       Angel Has Fallen    Fallen
                                        10:51:09                             Productions,
        141.239.157.184                                                      Inc.

  2                       58019         2020-08-14       The Outpost         Outpost
                                        09:25:06                             Productions,
        72.234.8.216                                                         Inc.

  3                       51177         2020-03-11       Hellboy             Millennium
        72.234.5.251                    11:26:04                             Funding, Inc.

  4                       54550         2020-02-16       Hellboy             Millennium
        72.234.149.243                  12:06:45                             Funding, Inc.

  5                       54499         2018-11-07       The Hitman’s        Bodyguard
                                        09:13:40         Bodyguard           Productions,
        72.235.58.235                                                        Inc.

  6                       63923         2021-01-16       Hellboy             Millennium
        72.234.14.185                   09:21:37                             Funding, Inc.

  7                       57314         2018-11-08       The Hitman’s        Bodyguard
                                        09:13:40         Bodyguard           Productions,
        72.235.28.22                                                         Inc.

  8                       49551         2019-01-04       Hunter Killer       Hunter Killer
                                        09:34:35                             Productions,
        72.234.118.96                                                        LLC

  9                       56858         2020-07-27       The Outpost         Outpost
                                        09:57:03                             Productions,
        72.234.23.244                                                        Inc.

  10                      62714         2018-05-31       Criminal            Millennium
        141.239.255.86                  12:16:19                             Funding, Inc.

  11                      41444         2018-06-01       London Has Fallen   Millennium
        72.234.181.226                  00:10:56                             Funding, Inc.

  12                      43253         2018-06-02       Status Update       Voltage
        72.253.121.174                  04:25:19                             Holdings, LLC

  13                      51759         2018-06-02       The Hitman’s        Bodyguard
                                        07:29:12         Bodyguard           Productions,
        141.239.201.176                                                      Inc.




                                   EXHIBIT “1”
Case 1:21-mc-00156-LEK-WRP Document 1-2 Filed 04/13/21 Page 2 of 2       PageID #: 9




  14                      50504    2018-06-02   Mechanic:           Millennium
        72.235.130.128             18:38:46     Resurrection        Funding, Inc.

  15                      55507    2018-06-04                       Millennium
        72.253.188.240             03:30:58     London Has Fallen   Funding, Inc.

  16                      65160                                     Bodyguard
                                   2018-06-04   The Hitman’s        Productions,
        72.234.30.189              07:54:38     Bodyguard           Inc.

  17                      50193    2018-06-04                       Voltage
        72.235.199.58              19:12:20     Status Update       Holdings, LLC

  18                      58799    2018-06-05                       Millennium
        141.239.99.115             06:39:46     Survivor            Funding, Inc.

  19                      32874    2018-06-06                       Voltage
        141.239.171.17             00:21:56     Status Update       Holdings, LLC

  20                      58565    2018-06-06                       Millennium
        72.234.245.140             15:04:41     Criminal            Funding, Inc.

  21                      59864    2018-06-07   Before I Go to      Millennium
        72.253.202.91              19:20:32     Sleep               Media, Inc

  22                      59819                                     Bodyguard
                                   2018-06-08   The Hitman’s        Productions,
        72.235.57.13               12:30:24     Bodyguard           Inc.

  23                      62554                                     211
                                   2018-06-08                       Productions,
        72.253.91.168              14:52:56     211                 Inc.

  24                      50390                                     211
                                   2018-06-08                       Productions,
        72.235.35.201              19:40:37     211                 Inc.

  25                      50885                                     211
                                   2018-06-09                       Productions,
        141.239.178.124            03:21:32     211                 Inc.
